— Appeal by the defendant from a judgment of the County Court, Westchester County (Stolarik, J.), rendered October 10, 1985, convicting him of criminal contempt in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions relating to the jury charge have not been preserved for appellate review (CPL 470.05 [2]; see, People v Thomas, 50 NY2d 467, 473-474) and are in any event meritless. The trial court’s instruction that the foreman of the Grand Jury had the authority to administer an oath was an accurate statement of the law (CPL 190.25). The court’s determination and instruction that the inquiries made of the defendant before the Grand Jury constituted legal and proper interrogatories was proper (People v Ianniello, 36 NY2d 137, 145-146, cert denied 423 US 831), and the court’s instruction to the jury that reliance on the advice of counsel constituted no defense to the crimes charged was entirely correct (see, Matter of Second Additional Grand Jury of County of Kings [Cioffi], 10 AD2d 425, affd 8 NY2d 220; see also, People v Dercole, 72 AD2d 318, appeal dismissed 52 NY2d 956; Matter of Additional Jan. 1979 Grand Jury of Albany Supreme Ct. v Doe, 84 AD2d 588; People v Breindel, 73 Misc 2d 734, affd 45 AD2d 691, affd 35 NY2d 928). Mollen, P. J., Thompson, Lawrence and Weinstein, JJ., concur.